DISMISS and Opinion Filed October 30, 2019




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01045-CV

                          IN THE INTEREST OF C.R.G., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-11250

                             MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The clerk’s record in this case is past due. By letter dated October 8, 2019, we informed
appellant that the clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide verification of payment or arrangements to pay for the
clerk’s record or written documentation that appellant had been found entitled to proceed without
payment of costs within ten days. We cautioned appellant that the failure to do so would result in
the dismissal of this appeal without further notice. To date, the clerk’s record has not been filed,
and appellant has failed to provide the required documentation or otherwise correspond with the
Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

191045F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF C.R.G., A CHILD               On Appeal from the 301st Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01045-CV                               Trial Court Cause No. DF-16-11250.
                                                  Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered October 30, 2019




                                            –2–